HART, J., (after stating the facts). The principal contention of counsel for the defendant is that the court erred in telling the jury that it would be warranted in convicting the defendant if he brought the whiskey into the State for the purpose of selling it after he brought it here. The act in question has twenty-one sections but the defendant was indicted under section 1 of the act and it is claimed by the State that it would be a violation of its provisions for the defendant to bring intoxicating liquors into the State for the purpose of selling them after he had brought them here. Section 1 is as follows: “That it shall be unlawful for any railroad company, express company, or other common carrier, or any officer, agent or employee of any of them, or any other person, to ship or to transport into, or to deliver in this State in any manner or by any means whatsoever, any alcoholic, vinous, malt, spirituous or fermented liquors, or any compound or preparation thereof, commonly called tonic bitters, or medicated liquors, from any other State, territory or district of the United States, or place now contiguous thereto, subject to the jurisdiction of the United States, or from .any foreign country, to any person, firm or corporation- within this State, when the said liquors, or any of them, are intended by any person interested therein to be received, possessed or sold, or in any manner used except as provided in Section 17.” Section 17 reads-as follows: “That nothing in this act shall make it unlawful (1) for any priest or minister of any religious denomination or sect to order and have shipped and delivered, wine for sacramental purposes; * * * (2) for any person, firm or institution to have shipped and delivered alcohol for strictly medicinal or mechanical purposes. ’ ’  (1) It may be stated at the outset that it has been often said that the ascertainment of the legislative intention is the pole star in statutory construction. This is true, but it is equally true that the intention of any legislation must be inferred from the plain meaning of the words used. The Legislature must be understood to mean what it has plainly expressed and this excludes construction. Mr. Endlich says: “It has, therefore, been distinctly stated, from early times.down to the present day, that judges are not to mould the language of statutes in order to meet an alleged convenience or an alleged equity; are not to be influenced by any notions of hardship, or of what in their view is right and reasonable or is prejudicial to society; are not to alter clear words, though the Legislature may not have contemplated the. consequences of using them; are not to tamper with words for the purpose of giving them a construction which is ‘ supposed to be more consonant with justice ’ than their ordinary meaning.” Endlich on the Interpretation of Statutes, sec. 4. The learned author also says that the departure from the clear language of a statute is, in effect, an assumption of legislative powers by the court. lb., sec. 8.  (2-3) Our attention has not been called to any decision construing a statute of similar import and after a somewhat careful search we have been unable to find any on the question involved here. For many years this State in common with other states has had laws on its statute books prohibiting and punishing the illegal sale of intoxicating liquors. It also has an act directed against the clandestine sale of intoxicating liquors under which any person owning, using or controlling any house in which he caused or allowed intoxicating liquors to be sold or to be kept for sale was punished. In 1915, the Legislature passed an act prohibiting the issuance of liquor licenses in this State after January 1, 1916. Acts 1915, page 98. It also passed an Act making the carrying o.n of the sale of intoxicating liquors in violation of the laws of the State under certain conditions a public nuisance and providing for the .abatement thereof. Acts of 1915, page 408. Until the passage by Congress of the Webb-Kenyon Act, the regulation of the transportation of liquors from one State into another had not received much attention from the various State Legislatures. The purpose of the Webb-Kenyon Act was to remove the protection of the interstate commerce clause of the Constitution of the United States from the interstate shipment of intoxicating liquors. The act was approved on March 1, 1913. It was construed by the Supreme Court of the United States in Clark Distilling Co. v. Western Maryland Railway Company and State of West Virginia, Clark Distilling Company v. American Express Company and State of West Virginia, 242 U. S. 311. The court held (quoting from the syllabus): “The act of Congress of March 1, 1913, 37 St. 699, known as the Webb-Kenyon Act, operated, if constitutional, to give effect to the above stated prohibitions of the West Virginia law in respect of liquors shipped into the State for personal use, by withdrawing from such shipments the immunity of interstate commerce, and, to forbid the shipment or transportation into the State of liquors intended to be received or possessed there for personal use contrary to such State prohibitions. ’ ’ In that case the court also held that the Act was a legitimate exercise of the power of Congress to regulate commerce and that it was not repugnant to the due process clause of the Fifth Amendment of the Constitution of the United States. In short the act renders anplicable to interstate shipments of intoxicating liquors a State statute in regard thereto but adds nothing to the State regulation. The majority of the court is of the opinion that the proper construction to give the statute according to its plain language, is that it forbids any carrier or its agents to ship or transport into or deliver in this State any intoxicating liquors from any point without the State to any person, firm, or corporation within the State, when the said liquors, or .any of them, are intended by any person interested therein, to be received, possessed or sold, or in any manner used, except as provided in section 17. Section 17 allows any priest or minister to have shipped and delivered to him wine for .sacramental purposes and any person may have alcohol shipped and delivered to him for strictly medicinal or mechanical purposes upon compliance by the carrier of the regulation prescribed by the section. There is nothing in the section which prohibits any person from bringing liquor into the State. The first section of the act is directed solely against the carrier or other person bringing liquor into the State for another person or delivering such liquor to another person. It can not be said that section 1 of the statute is violated when a person brings liquor into the State for the purpose of selling it after he has brought it here. As we have already seen, we have other statutes directed against the illegal sale of liquor or the keeping of it for sale. It is manifest from the language used that the first section of the statute under consideration prohibits the transportation, shipment, carriage or delivery of intoxicating liquors in this State by any carrier or person to another. M.ost of the statutes regulating’ the transportation or delivery into a state of intoxicating liquors have some degree of similarity. Most of them doubtless recognizing the fact that liquor dealers in other States were using the express companies and other public carriers as means of distributing their liquors have passed a statute similar to our section 1. Other sections are usually included, allowing carriers to transport into or to deliver to a person within the State in a given time a limited quantity of intoxicating liquors for his own personal use or for the use of his family. Other States have forbidden entirely the introduction of intoxicating liquors within their borders. Such States have enacted statutes nqt only prohibiting carriers or other persons from bringing liquors into the State or delivering them to persons there,'but have forbidden persons from bringing into the State intoxicating liquors for their own personal use. In all-the statutes which we have examined, when it is intended to prohibit any person from introducing liquors into the State, the language of the statute has expressly forbidden Such persons from bringing intoxicating liquors into the State. It will be observed that the section uses the words, “to ship or to transport into, or to deliver in this State.” It would seem that the words “to ship or to transport into” would include a delivery to the consignee by the initial carrier in person; and that the words “to deliver” were meant to place the ban of the statute upon any transfer company or person who should undertake to deliver to the consignee the intoxicants after they had arrived at the place of destination. The concluding part of section 1 is for the purpose of harmonizing the various sections of the act and allowing the carrier or other person to transport or to deliver into the State, wine for sacramental purposes or alcohol for medicinal or mechanical purposes under the provisions of section 17 of the act. Other States have sections similar to that of section 1 of our statute and conclude with ^he words, ‘ ‘ or other intoxicating liquors is intended by any person interested therein to be received, possessed, sold, or in any manner used in violation of any law of this State. ’ ’ Whether in the form used in our statute or in the form just quoted, the object of the concluding part of the section is to recognize the right of the carrier or other person to transport or to deliver intoxicating liquors in accordance with other provisions of the act. For instance, in several of the States there is another section which allows a person to have shipped, transported, or delivered, to himself in the State from a point without the State a limited quantity of intoxicating liquors within a given time. The concluding part of a section in the language just quoted or language of similar import is to allow the transportation into and delivery in the State to a consignee as provided in other sections of the ait. So, as we have already seen, the concluding part of section 1 of our statute allows carriers or other persons to transport into and to deliver in this State to the consignee liquors in accordance with section 17 of the act. ■ > We think the construction we have placed upon the statute is borne out by the plain language used in it and we are of the opinion that a person who personally brings intoxicating liquors into the State for himself does not come within the prohibition of the statute. If he uses them in violation of the law or keeps them for the purpose of selling them after he has brought them into the State, there are other statutes, as we have already pointed out, dealing with this phase of the'question. It follows that the court erred in telling the jury that the defendant.would be guilty if he brought the intoxicating liquors within the State for the purpose of selling them after he had brought them here. For this error the judgment will be reversed and the cause remanded for a new trial.